         Case 5:21-mc-80080-SVK Document 1 Filed 04/12/21 Page 1 of 2




 1     Nancy E. Wolff, Esq., No. 133334
 2
       nwolff@cdas.com                                            filed
       COWAN,DeBAETS, ABRAHAMS,
 3      & SHEPPARD LLP
                                                                  m;.y
                                                            „    Susan v   • - r-.
       9454 Wilshire Boulevard, Suite 901
 4
       Beverly Hills, CA 90212                             north 0AKLA5g^pCAUF0R^Jw
                                                                 D/STRICT^O^Pa
 5    Telephone:(310)340-6334
                                                                       r
      Telefax:(310)492-4394
 6
      NWolff@cdas.eom
 7

      Attorneysfor Petitioner
 8
      Shueisha Inc.
 9

                            UNITED STATES DISTRICT COURT
10

11
                         NORTHERN DISTRICT OF CALIFORNIA

                                     SAN JOSE DIVISION
                                                                                      SVK
12

13                                               Ca;
                                                          ,21 80080-MIS(t.
14     IN RE:DMCA § 512(h) SUBPOENA              SHUEISHA INC.'S REQUEST TO
       TO GOOGLE LLC                             THE CLERK FOR THE ISSUANCE
15
                                                 OF A SUBPOENA TO GOOGLE
16
                                                 LLC PURSUANT TO 17 U.S.C. §
17                                               512(h) TO IDENTIFY ALLEGED
                                                 INFRINGER
18

19

20

21         Shueisha Inc. ("Shueisha"), by and through its undersigned counsel of record,
22   hereby requests that the Clerk ofthis Court issue a subpoena to Google LLC("Google")
23   to identify an alleged infringer or infringers, pursuant to the Digital Millennium
24   Copyright Act ("DMCA"), 17 U.S.C. § 512(h) (the "Subpoena"). A copy of the
25   proposed Subpoena is attached as Exhibit 2 to the Declaration of Nancy E. Wolff
26   ("Wolff Deck").
27         The requested Subpoena relates to infringing materials that Shueisha discovered
28   on the website <mangabank.org>, which Shueisha is informed and believes is facilitated

                  Request FOR THE Issuance of Subpoena Under 17 U.S.C. § 512(h)
         Case 5:21-mc-80080-SVK Document 1 Filed 04/12/21 Page 2 of 2




 1   by Google. The infringing materials include unauthorized copies of issues of graphic
 2   novels, which are owned solely and exclusively by Shueisha.
 3         Shueisha has satisfied the requirements for issuance of a subpoena pursuant to 17
 4   U.S.C. § 512(h), namely:
 5         1.     Shueisha has submitted a copy ofthe notification required by 17 U.S.C. §
 6                512(c)(3)(A). See Wolff Decl. 3, Ex. 1.
 7         2.     Shueisha has submitted the proposed Subpoena concurrently herewith.
 8                See Wolff Decl. ^ 5, Ex. 2.
 9         3.     Shueisha has submitted a sworn declaration confirming the purpose for
10                which the Subpoena is sought is to obtain the identity of the alleged
11                infringer or infringers, and that such information will only be used for the
12                purpose of protecting rights under Title 17 ofthe United States Code. See
13                WolffDecl.Tf4.
14         Because Shueisha has complied with the statutory requirements, Shueisha
15   respectfully requests that the Clerk expeditiously issue and sign the proposed Subpoena
16   pursuant to 17 U.S.C. § 512(h)(4) and return it to the undersigned counsel for service
17   on Google.
18

19    DATED: April 12, 2021                       COWAN,DEBAETS, ABRAHAMS
                                                    & SHEPPARD LLP
20

21                                                By: ^7ii
22
                                                        NANCY/E. WO

23                                                     Attorneysfor Petitioner
24
                                                       Shueisha Inc.

25

26

27

28
                  Request for the Issuance of Subpoena Under 17 U.S.C. § 512(h)
